Woodhull, J.
The prosecutors having been assessed as a firm for their partnership property in the Third ward of the city of Millville — -a mode of assessing such property which is understood to be not unusual, at least in the southern counties of the state, and to which no objection has been made in this case — claim the deduction authorized by the twentieth section of the tax law of 1866, without stating the total amount of real estate and personal property of the firm, including mortgages held and other debts due and owing to the firm from solvent debtors, on the ground that, being a non-resident firm, tbat part of the act has no just application to their case.
Whether their claim is well founded or not depends upon the true construction of the twentieth section of the act of 1866, just referred to. Nix. Dig. 955-6.*
That section prescribes, in very clear and imperative terms, the conditions on which assessors and commissioners of appeal may deduct from tlxe valuation of the real and personal property of my Mdmdrnl tbs debts owing by Mm to creditors residing in this state. The language is as follows : “ After making the valuation of the real and personal estate for which any individual shall be assessed, it shall be lawful for the assessor, or the commissioners of appeal in eases of taxation, to deduct from such valuation any debt or debts bona fide due and owing from such individual to creditors residing within this state; provided, that no deduction shall be made from the full and fair value of the real or personal estate of any individual, unless such individual shall make and sign a true statement in writing, under oath or affirma*68tion, that the same is just and true of the several debts owing by such individual, which he desires to have deducted, to whom owing, and where the creditor resides, and also a statement of the total amount of real estate and of personal property of such individual, including mortgages held and other debts' due and owing to such individual from solvent debtors, and shall deliver the same to the said assessor on or before the time limited by law for closing the assessment,” &c.; “ and in case any assessor or commissioner of appeal shall make any such deduction without having first delivered to him as aforesaid such statement, &c., the said assessor, &c., shall be deemed guilty of a misdemeanor, and liable to a fine not exceeding $200,” &c. The counsel for the prosecutors arguing from the course of legislation upon the subject of deductions for debts — from the theory and policy of the act of 1866, and from the character of the statement required in the twentieth section — contended that the intention of the legislature was that the deduction provided for in that section should be allowed to all individuals assessed, whether residents or not; that to require from non-residents a statement of their property, real and personal, not liable to taxation in this state, would be useless, vexatious, and unreasonable, and could not have been intended by- the legislature, and their conclusion was, that the legislature intended that non-resident tax-payers should be allowed the deduction provided for in the twentieth section, without stating the particulars enumerated' in the second branch of the proviso. Admitting for the present that the counsel for the prosecutors have succeeded in establishing their first proposition, namely, that it was the intention of the legislature to give the privilege of deducting for debts to non-residents as well as residents, I am compelled to think that their construction cannot be maintained without doing great and manifest violence to the language of the act. By what rule or principle of interpretation could we be justified in holding that the legislature intended that there might in some cases be a deduction, without the statement specially provided for in *69the twentieth section, when they have, in the same section, in language too plain to admit of two constructions, declared that no deduction shall he made, unless the individual desiring it shall make the very statement therein prescribed ? The language of this part of the act being entirely free from obscurity, and applying equally to all classes of individuals assessed, the conclusion seems to me to be unavoidable, that if the legislature had intended that non-residents should in any case be allowed the deduction provided for in the twentieth section, the legislature must also have intended that they should in no case be allowed that deduction without complying with the prescribed conditions.
In this view of the case it can make no difference whether the prosecutors are held to be residents or non-residents. Having failed to make the statement called for by the act, they have failed to show themselves entitled to the deduction which they claim. But in another aspect of the case, the prosecutors — admitting them to be non-residenfe — are met by an objection which seems to me to be fatal, not only to their present claim, but to their right to a deduction in any ease — -and that is, that the provisions of the twentieth section of the act of 1866, were intended by the legislature, to apply to inhabitants or residents of the state, and to no others. The second section provides that all real and personal property within this state shall be liable to taxation at its full and actual value. In a clause of the seventh section is found the only reference in the whole act to non-residents : “ And in case the owner or owners of personal estate shall be nonresident of this state, then, and in that case, the said personal estate shall bo taxed in the township or ward where the same may be situate.” The twentieth section and no other part of the act, makes provision for a deduction from the assessed valuation of the real and personal estate. The terms on which this deduction may be allowed are specifically set forth in the same section, and to make the deduction without a compliance with such specified terms is not only positively prohibited, but made penal and indictable. These terms are *70such as the legislature cannot reasonably be supposed to have required from non-resident tax-payers. As applied to them such terms would be, as the counsel for the prosecutors so earnestly insisted, not only useless, but inconvenient, vexatious, and unreasonable. Now what is the true inference from all this ? Not, surely, that the legislature intended to allow the deduction to non-residents on some other terms than those specified in the act, but that the provisions of the twentieth section were not designed by the legislature to be applied to non-residents at all — either as to the privilege of deducting for debts, or the terms upon which such deduction may be allowed. If that part of the section which prescribes the conditions does not apply to them, neither does that part which allows the privilege. The conclusion is, that there is no provision in the twentieth section, nor in any other part of the act, by which a non-resident owner of real or personal estate,' situate in this state, may be allowed a deduction for debts due and owing by him to creditors residing within this state.
I éannot see that the construction contended for on the part of the prosecutors finds any support in the course of legislation upon the subject of deducting for debts. This policy of allowing such a deduction was first introduced into this state by the act of March 14th, 1851, and has been retained in some form in every general tax law passed since that time. In some of these acts the language is broad enough to include nonresidents, and the provisions such as might, without absurdity, apply to them. In others, the language and the provisions are wholly irreconcilable with the idea that they were designed for any but inhabitants of the state. In none of these acts is the right to deduct for debts extended in terms to nonresidents. In one of them — the act of March 5th, 1853— they are expressly excluded from such right.’ Acts 1853, p. 329, § 7.
On the whole, considering the character and object of the several acts just referred to, it may well be doubted whether *71the provisions of any one of them, allowing a deduction for debts, can properly be held to apply to non-residents.
Eor the reasons above stated, I think that the assessment should be affirmed.
Bedle and Scudder, Justices, concurred.
Affirmed, 6 Vr. 548.

 Rev., p. 1150.